Citation Nr: 9911780	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  95-06 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include the question of entitlement to service connection on 
the basis of exposure to vesicant agents or other toxic gas.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1947 to May 
1948.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 decision by the RO.

This matter was previously before the Board in May 1997, when 
it was remanded to the RO for further development.  The 
veteran's file was thereafter returned to the Board in 
January 1999.

The Board notes that it previously characterized the issue on 
appeal in terms of entitlement to service connection for a 
lung disorder due to exposure to toxic gas.  It is clear from 
the veteran's submissions and testimony, however, that his 
claim is premised, at least in part, on alleged in-service 
exposure to vesicant agents.  See 38 C.F.R. § 3.316 
(pertaining to mustard gas and Lewisite); Pearlman v. West, 
11 Vet. App. 443, 446-47 (1998) (same).  He has expressed 
some degree of uncertainty as to the identity of the gas to 
which he was purportedly exposed, however, and it appears 
that he also is advancing a theory of direct service 
connection for a lung disorder, inasmuch as he claims that he 
was treated in service for the disability in question.  See 
38 C.F.R. § 3.303.  For these reasons, the issue here on 
appeal has been re-characterized as set forth on the 
preceding page of this preliminary order.

The Board also notes that the RO, by a decision entered in 
January 1992, denied service connection for tuberculosis.  
The veteran was notified of that decision, but did not 
initiate an appeal within one year.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 20.302(a).  Consequently, service 
connection for tuberculosis may now be considered on the 
merits only if new and material evidence has been received 
since the time of the RO's January 1992 determination.  
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.156(a), 20.1103.



REMAND

When the Board remanded this matter to the RO in May 1997, it 
requested, among other things, that the veteran be scheduled 
for a VA examination for purposes of determining "whether he 
has a chronic lung disorder and, if so, its probable 
etiology."  Although the record shows that the veteran was 
afforded a VA examination in August 1998, the physician who 
conducted the examination limited his report to the matter of 
whether the veteran had tuberculosis due to service.  No 
findings were made with respect to the question of whether 
the veteran suffered from a chronic lung disorder other than 
tuberculosis, or whether any such disorder, if present, could 
be attributed to his period of active military duty.  Because 
the report of the examination does not address the broader 
question posed by the Board in its May 1997 remand, a new 
examination is required.  38 C.F.R. §§ 3.327, 19.9 (1998); 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

During a hearing held at the RO in October 1996, the veteran 
testified that he had been hospitalized in service for four 
or five days as a result of his exposure to toxic gas.  He 
also testified that he had thereafter sought in-service 
medical treatment for problems with his lungs on four or five 
occasions.  He identified the facility he was treated at as 
the Marine Corps Recruiting Depot in San Diego, California.  
On remand, the RO should contact the service department in an 
effort to ensure that all of the veteran's service medical 
records, including all clinical records and records of in-
service hospitalization at the Marine Corps Recruiting Depot, 
have been obtained for review.

Thus far, VA has had only limited success in assisting the 
veteran in obtaining post-service treatment records 
reflecting care for a current, chronic lung disorder.  
Information received from the Social Security Administration 
and the Harris County Health Department indicates that his 
medical files at those agencies have either been destroyed or 
cannot be located, and records received from Ben Taub General 
Hospital and Hermann Hospital, while indicating that he was 
billed for an albuterol inhaler, pulmonary testing, and 
respiratory therapy in 1990 and 1991, do not contain a clear 
diagnosis of the condition for which he was apparently 
treated.  On remand, the RO should notify the veteran of the 
sort of evidence he needs to provide in order to prove his 
claim for service connection.  See 38 U.S.C.A. § 5103(a) 
(West 1991); Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should make another attempt 
to obtain from the veteran information 
regarding any current or past treatment 
for asthma, chronic obstructive 
pulmonary disorder, or other respiratory 
difficulties that is not already 
documented in the record, and should 
assist him in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (1998).   The RO 
should advise the veteran that, in order 
to prove his claim for service 
connection, he needs to submit (a) 
competent medical evidence demonstrating 
that he suffers from a condition listed 
in 38 C.F.R. § 3.316 (e.g., lung cancer 
or a chronic form of laryngitis, 
bronchitis, emphysema, asthma, or 
chronic obstructive pulmonary disease), 
or (b) competent medical evidence 
demonstrating that he suffers from some 
other lung disorder, together with 
competent medical evidence indicating 
that the disorder can in some way be 
attributed to his period of active 
military service.  He should be given a 
reasonable opportunity to respond to the 
RO's communications, and any additional 
evidence received should be associated 
with the claims folder.

	2.  The RO should contact the service 
department and request that it research 
its files and provide to the RO any 
additional service medical records 
pertaining to the veteran, including 
clinical records and records of in-
service hospitalization at the Marine 
Corps Recruiting Depot in San Diego, 
California, that have not already been 
forwarded for review.  The response 
received from the service department, 
and any additional evidence received, 
should be associated with the claims 
folder.

	3.  After the above development has been 
completed, the veteran should be 
afforded a VA examination by an 
appropriate specialist to determine 
whether he has a chronic lung disorder 
and, if so, its probable etiology.  The 
claims folder must be available to the 
examining physician for review of 
pertinent aspects of the veteran's 
medical history.  The examiner should 
indicate when any disorder diagnosed was 
first manifested.  The examiner should 
specifically comment on the significance 
of the findings on the veteran's x-ray 
examination in service in January 1948.  
All indicated tests should be performed.  
The clinical findings and reasoning 
which form the basis of any opinion 
should be clearly set forth.

	4.  If, after the foregoing development 
has been completed, there is medical 
evidence in the record which indicates 
that the veteran suffers from a lung 
disorder listed in 38 C.F.R. § 3.316, 
the RO should undertake the following 
development in an effort to ascertain 
whether the veteran was exposed to 
vesicant agents in service:

	a.  The RO should contact the National 
Personnel Records Center and ask that it 
provide any information in its 
possession which would indicate whether 
the veteran had full-body exposure to 
vesicant agents during his period of 
active service.

	b.  The RO should contact the 
Compensation and Pension Service and ask 
it whether the veteran is listed as a 
participant in a test of vesicant 
agents.

	c.  The RO should request the service 
department to certify whether mustard 
gas or Lewisite was present or used at 
the Marine Corps Recruiting Depot in San 
Diego, California, between December 1947 
and May 1948.  The service department 
should also be asked to comment on the 
veteran's allegations pertaining to 
exposure to vesicant agents, and should 
be asked to reconcile his statements 
with known information about training 
procedures at the Marine Corps 
Recruiting Depot during the time in 
question.

	5.  The RO should thereafter take 
adjudicatory action on the veteran's 
claim.  In so doing, the RO should 
consider not only whether service 
connection is warranted on the basis of 
exposure to vesicant agents or other 
toxic gas, but also whether service 
connection may be granted on a direct 
basis.  In addition, with regard to 
service connection for tuberculosis, the 
RO should consider whether new and 
material evidence has been received to 
reopen the claim.  See Introduction, 
supra.   If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued.  The SSOC 
should contain, among other things, a 
summary of the laws and regulations 
pertaining to finality and a discussion 
of how those laws and regulations bear 
on the question of the veteran's 
entitlement to service connection for 
tuberculosis.  See 38 U.S.C.A. §§ 5108, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.156(a), 19.29, 19.31 (1998); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998)

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


